Citation Nr: 18100025
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-17 768
DATE:	
ISSUES DECIDED:	1	ISSUES REMANDED:	2
 
ORDER
Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine status post laminectomy (a low back disability) is denied.  
FINDING OF FACT
The Veterans low back disability during the period on appeal has been manifested by, at worst, forward flexion to 40 degrees; incapacitating episodes requiring physician-prescribed bedrest have not been shown.
CONCLUSION OF LAW
The criteria for a rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran had active service from August 1966 to August 1970.    
The Board notes that the Veteran requested a Board hearing in his May 2014 VA Form 9 Substantive Appeal.  In March 2017, the Veteran requested that his hearing request be cancelled as he could not attend.  He did not request a new hearing date in that correspondence.  In an additional VA Form 9 in August 2017, the Veteran specifically noted that he did not want an optional Board hearing.  As such, his prior hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2017).
Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is reasonably raised by the record and is thus included in this appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
 
Entitlement to a disability rating in excess of 20 percent for a low back disability 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  
All diseases and injuries of the spine other than intervertebral disc syndrome (IVDS) are to be evaluated under the General Rating Formula for the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  The Veterans low back disability is rated under Diagnostic Code 5242 for degenerative arthritis of the spine.  Under the General Rating Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.
For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  See 38 C.F.R. § 4.71a, Code 5239, Note 5.
Alternatively, the Veterans degenerative disc disease can be rated as IVDS, which is rated under Diagnostic Code 5243 and provides for a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  
An incapacitating episode for purposes of totaling the cumulative time is defined as period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Code 5243, Formula for Rating IVDS Based on Incapacitating Episodes, Note 1.
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veterans favor.  38 C.F.R. § 4.3.
The evaluation of the same disability under various diagnoses is to be avoided, as this would constitute pyramiding.  See 38 C.F.R. § 4.14.  However, this does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).
The Veteran filed the present claim in July 2015.  He was afforded VA examinations in September 2015 and April 2016.  The Board notes again that, to warrant a higher rating for the low back disability, the evidence would need to show ankylosis of the thoracolumbar spine or forward flexion of the thoracolumbar spine to 30 degrees or less; or, incapacitating episodes of physician prescribed bedrest totaling at least 4 weeks during a 12-month period upon a finding of IVDS.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.  
At VA examinations in September 2015 and April 2016, the Veteran reported pain, an inability to lift, and limitations in range of motion, walking, standing, and sitting.  Physical examination revealed no ankylosis of the spine and flexion was limited to 65 degrees, at most, to include after repetitive use.  During both examinations the Veteran reported limitations during flare-ups as follows  pain on cold weather days, joint pain, stiffness, pain and numbness down both legs, and an inability to get out of bed.  Of note, although neither examination was conducted during a flare-up, the September 2015 examiner stated that the examination was medically consistent with the Veterans statements describing functional loss during a flare-up.  Guarding and muscles spasms were not observed, muscle strength and reflexes were normal, and straight leg raising tests were positive at both examinations.  The severity of the Veterans radiculopathy in the lower extremities was noted as mild, bilaterally.  IVDS was indicated upon examination in September 2015.  However, the examiner did not find evidence of incapacitating episodes over the previous 12 months.  The Board notes that the April 2017 VA examiner opined that the Veteran did not have IVDS.  
None of the other medical evidence, to include the Veterans extensive treatment records, reflects that the Veterans spine is ankylosed or that he has ever had flexion limited to 30 degrees or less.  As such, the Board finds that the preponderance of the evidence is against the Veterans claim for an increased rating during the entire period on appeal.  The Board also notes that, according to more recent VA examinations, the Veterans service-connected low back disability should currently warrant no more than a 10 percent disability rating based on limitation of motion.  Nevertheless, the Board will not disturb the already assigned 20 percent rating.  
Additionally, although the evidence reflects a diagnosis of IVDS during the appeal period, there is no objective evidence showing that the Veterans lumbar spine disability has resulted in incapacitating episodes requiring prescribed bed rest and treatment by a physician for a total period of 4 weeks during a 12 month period, the criteria for a higher 40 percent rating under the IVDS Formula.  38 C.F.R. § 4.71a.  While the Veteran stated upon VA examination that he suffered incapacitating episodes due to his lower back pain, a review of the record reveals no evidence of prescribed incapacitating episodes.  Importantly, for purposes of the IVDS rating formula, incapacitating episodes must be physician prescribed. 38 C.F.R. § 4.71a.  Accordingly, a disability rating in excess of 40 percent is not warranted under the IVDS Formula.  
The Board acknowledges that the Veteran is competent to attest to things he experiences through his senses, such as pain.   See Jandreau, 492 F.3d 1372; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In this case the Veteran has stated his low back disability results in pain and limitations on sitting, standing, lifting, and walking.  The lay statements do not indicate that the Veteran has ankylosis of the spine or flexion limited to 30 degrees or less, to include when considering the Veterans description of flare-ups of pain, or incapacitating episodes with physician-prescribed bedrest.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veterans more general lay assertions.  
The Board has also considered whether the Veteran has any associated objective neurological abnormalities associated with his service-connected low back disability.  The Veteran is already service-connected for bilateral radiculopathy, and the disability ratings assigned are not before the Board.  Additionally, the evidence does not suggest any other neurological abnormality associated with his low-back disability.  Thus, a higher or separate rating for neurological abnormalities is not warranted.  See 38 C.F.R. § 4.71, General Rating Formula, Note (1).  
As the preponderance of the evidence is against a finding that the Veterans disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
 
REMANDED ISSUES
Entitlement to an disability rating in excess of 20 percent prior to March 19, 2014, and in excess of 30 percent thereafter, for status post arthroscopic surgery, rotator cuff tear, left shoulder (left shoulder disability), and entitlement to a TDIU are remanded for additional development.
A review of the evidence since the last August 2014 supplemental statement of the case (SSOC) demonstrates that new evidence has been associated with the claims file relating to the Veterans increased rating claim for his service-connected left shoulder disability.  Specifically, VA obtained an additional shoulder examination in September 2015.  Further, additional VA treatment records have been associated with the claims file.  An additional SSOC must be furnished to the claimant when additional pertinent evidence is received after a SOC or the most recent SSOC has been issued.  38 U.S.C. § 7105; 38 C.F.R. § 19.31.
The Veterans TDIU claim is inextricably intertwined with the increased rating claim, and appellate consideration of that issue is deferred pending resolution of the increased rating claim.




(CONTINUED ON NEXT PAGE) 
These matters are REMANDED for the following action:
Review the additional evidence added to the record since the August 2014 SSOC and readjudicate the claim of entitlement to an increased disability rating for a left shoulder disability.  Thereafter, readjudicate the claim of entitlement to a TDIU.  If any benefit sought on appeal is not granted in full, issue a supplemental statement of the case and return the appeal to the Board.  
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Robert N. Scarduzio 

